Citation Nr: 1633626	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer or its residuals, to include as due to herbicide exposure.

2.  Entitlement to service connection for osteopenia, also claimed as bone loss, to include as due to herbicide exposure.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2012 (bilateral hearing loss) and June 2013 (prostate cancer and osteopenia) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
 
The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A copy of the transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran did not step foot in Vietnam or have service on an inland waterway. 

2.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicides in service.

3.  The Veteran's service treatment records are negative for osteopenia and/or prostate cancer.

4.  The earliest post-service clinical evidence of osteopenia and/or prostrate cancer is more than 35 years after separation from service.

5.  The most probative evidence of record is against a finding that the Veteran's osteopenia and/or prostate cancer is casually related to, or aggravated by, service.

6.  The Veteran's bilateral hearing loss disability was manifested by no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear in February 2012, with speech discrimination ability of 92 percent in the right ear and 88 percent in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for osteopenia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in July 2012 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

The Veteran's appeal for an increased rating for bilateral hearing loss arises from his disagreement with the initial disability rating assigned in the June 2012 rating decision.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the diagnostic codes for rating the disability at issue and descriptions of the rating formula for all possible schedular ratings under this diagnostic code.   

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, military personnel records, VA medical center (VAMC) records, and private medical records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.      

With regard to the Veteran's claim of entitlement to an increased rating for his bilateral hearing loss, the Veteran was provided VA examinations in August 2011, February 2012, and October 2013, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA audiology examination reports include sufficient detail as to the current severity of the Veteran's bilateral hearing loss, including information regarding the functional impact of this disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Thus, the examinations are adequate.   

Moreover, there is no evidence indicating any material change in the severity of the Veteran's condition since he was last examined in October 2013.  See 38 C.F.R. § 3.327(a).  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Accordingly, there is adequate medical evidence of record to make a determination as to the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was not provided VA examinations with regard to his claims of entitlement to service connection for osteopenia and prostate cancer.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the Board finds that the absence of an examination addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such examinations and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issues.  Therefore, VA examinations are not necessary to adjudicate the claims.

The Veteran was provided the opportunity to set forth his contentions during the May 2016 hearing before the undersigned VLJ.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the VLJ has a duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 2016 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under 38 C.F.R. § 3.103(c)(2), the Board finds that such error was harmless.

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

General Criteria for Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). 

Presumptive Service Connection for Herbicide Exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015). 

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).
 
Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Initially, the Board will consider whether the Veteran is entitled to the presumption that he was exposed to herbicides in service.  VA recognizes that the U.S. military sprayed Agent Orange from 1962 to 1971 to remove trees and dense tropical foliage that provided enemy cover during the Vietnam War.  Areas that were heavily sprayed included forests near the demarcation zone, forests at the junction of the borders of Cambodia, Laos, and South Vietnam, and mangroves on the southernmost peninsula of Vietnam and along shipping channels southeast of Saigon. 

VA limits the presumption of exposure to veterans who served on the ground or on the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  The General Counsel for VA has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this is not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  

Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service on deep-water naval vessels (i.e., "blue water" service) offshore of Vietnam, as opposed to service aboard vessels on inland waterways of Vietnam (i.e., "brown water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See Comments Section in Federal Register Announcement of Final Rule Adding Diabetes to the List of Agent Orange Presumptive Diseases, 66 Fed. Reg. 23166 (May 8, 2001).  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id. 

Military personnel records reflect that the Veteran served on the U.S.S. Lenawee, A.P.A. 195, from May 1961 to August 1963.  He testified at his Board hearing that the ship was anchored in the offshore waters of Vietnam from January 1963 to August 1963.  He further stated that the ship landed Marines and Army troops on the beach.  He believes he was exposed to Agent Orange through mist in the air and drinking water.  

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides. Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated June 15, 2016). http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  
The list of ships includes ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  The USS Lenawee (APA-195) conducted troop and supply landings at Da Nang and Chu Lai however this was only for the period of time from April 1965 to December 1966.   The Board notes that the Veteran's period of service ended in September 1963.  

The Board also notes that a February 2009 VA Compensation and Pension Service Bulletin, which in pertinent part indicates that if development provides evidence that a "blue water" veteran served aboard a ship that docked on the shores of Vietnam and places the veteran aboard the ship at that time, and the veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The Bulletin clarifies that the evidence must indicate that the ship actually docked on shore and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  In this case, the Veteran does not contend that he set foot on land in Vietnam; thus, additional information as to shore docking is not required.  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that decision, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.

Here, the evidence of record is negative for service records establishing that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  The Board acknowledges the Veteran's contentions as to where his ship served, but finds that the VA list of the locations of the military's ships is the most probative evidence as to this issue.  As noted above, mere presence in offshore waters, without setting foot on land, is an insufficient basis for presuming exposure to herbicides.  The Veteran has not stated that he went ashore while docked in offshore Vietnamese waters, nor has he submitted competent credible evidence that the U.S.S. Lenawee was on inland waterways.  
	
In June 2013, VA made a formal finding regarding lack of information to verify exposure to Agent Orange or service in Vietnam, which reflects that further development of the Veteran's claim of service in Vietnam and/or herbicide exposure would be futile. 

The Board acknowledges the Veteran's belief that he was exposed to herbicides from mist in the air and drinking water while aboard the U.S.S. Lenawee.  However, herbicide exposure from drinking water and air mist is not presumed under VA policy.  VA has not found that there is sufficient evidence that herbicides used during the Vietnam Era could have been blown by the wind into the ocean and resulted in any significant risk of herbicide exposure.  (See 73 Fed. Reg. 20,363, 20,364 (Apr. 15, 2008)).  Moreover, VA has held that it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources contaminated with herbicides, and presumptive service connection is not warranted based on such an allegation as to exposure.  See 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).

Instead, the Veteran must establish actual herbicide exposure to support his claim for service connection.  The only evidence of exposure to herbicides is the Veteran's lay statements.  While the Veteran is competent to testify that he was exposed to mist and drank water while on the U.S.S. Lenawee, he is not competent to determine that either was contaminated by Agent Orange or any other herbicide.  There is simply no evidence that the Veteran has specific scientific knowledge that would enable him to identify Agent Orange in his water or in the air, and he has not made such a claim.  Moreover, the Joint Services Records Research Center (JSRRC) has been unable to document or verify that shipboard Veterans were exposed to tactical herbicides based on contact with equipment that was used in Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  M21-1MR, IV.ii.2.C.10.m.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was actually exposed to herbicides during service, and he is not entitled to service connection for osteopenia or prostate cancer based on a theory of herbicide exposure.  See 38 C.F.R. § 3.309(e).    

Notwithstanding the foregoing analysis for presumptive service connection as due to herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee, 34 F.3d at 1042.

The record shows that the Veteran was diagnosed with prostate cancer in 2001 and continues to receive treatment for residuals of prostate cancer.  In addition, he was diagnosed with osteopenia in 2011.  Hence, the Veteran satisfies the requirement that there be a current disability. 

However, the Veteran has not reported any pertinent symptoms or injury related to either diagnosis during service, other than the unsubstantiated claim of exposure to herbicides.  The Veteran's service treatment records and discharge examination are absent any complaints of, treatment for, or diagnosis of prostate cancer or osteopenia during service, and there is no indication that manifestations of these disease processes began in service.  In addition, the Veteran has not reported a continuity of symptomatology since service.  Rather, a review of the Veteran's private treatment records reveals that the Veteran was first diagnosed with prostate cancer more than 35 years after discharge from service and with osteopenia more than 45 years after discharge from service. 

Finally, the Veteran has not submitted any medical evidence relating prostate cancer and/or osteopenia to service.  See 38 C.F.R. § 3.159(b).  The only evidence in the record concerning the etiology of these conditions is the Veteran's own statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the specific disabilities in this case falls outside the realm of common knowledge or observations of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's statements regarding any such causal or etiological link are not competent.

In summary, the Veteran was not exposed to herbicides in service and his service treatment records do not show prostate cancer or osteopenia in service.  The Veteran did not receive treatment for or a diagnosis of prostate cancer or osteopenia until several decades after service.  No medical professional has attributed either disease to the Veteran's military service, nor is the Veteran competent to assert such a link.  For these reasons, service connection on a direct basis is not warranted.

Legal Criteria for Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Increased Rating for Hearing Loss 

In this case, service connection for bilateral hearing loss was granted in the June 2012 rating decision on appeal, and a noncompensable disability rating was assigned effective May 26, 2011.  As such, the rating period for consideration is from May 26, 2011.    

The Veteran was initially provided a VA audiology examination in August 2011.  The VA examiner indicated that the claims file was reviewed.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
RIGHT
15
20
55
55
LEFT
15
30
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The audiologist stated that the use of a speech discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  As to the disability's functional impact, the examiner opined that the Veteran's hearing loss did not impact his usual occupation.  However, it caused him increased difficulty understanding speech in challenging listening situations without the use of amplification.  The examiner noted that with use of amplification, the Veteran would be expected to have a much easier time communicating in most environments.  

A VA audiology examination was conducted in February 2012.  The VA examiner indicated that the claims file was not reviewed, but the record does not reflect that such review would have changed the objective and dispositive findings made during the examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
30
60
65
LEFT
30
45
55
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The audiologist stated that the use of a speech discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  The Veteran's functional impairment was described as some difficulty hearing and understanding speech, especially in the presence of background noise.  

In October 2013, the Veteran was provided another VA audiology examination.  The VA examiner indicated that the claims file was not reviewed, but the record does not reflect that such review would have changed the objective and dispositive findings made during the examination.  See Snuffer, 10 Vet. App. at 403-04.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
25
55
75
LEFT
20
45
60
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The audiologist stated that the use of a speech discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  The Veteran's functional impairments were listed as hearing on the telephone, television, and in normal conversations.  

The Veteran had an audiogram conducted by a private healthcare provider in May 2016.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
35
60
60
LEFT
25
50
55
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

The August 2011 audiological examination revealed a right ear pure tone threshold average of 36.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 38.75 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 96 percent in the right ear and 94 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the August 2011 audiological evaluation to the rating criteria results in Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.    

The February 2012 audiological examination revealed a right ear pure tone threshold average of 45 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 49 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 92 percent in the right ear and 88 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the February 2012 audiological evaluation to the rating criteria results in Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

The October 2013 audiological examination revealed a right ear pure tone threshold average of 42.5 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 48.75 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 94 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the October 2013 audiological evaluation to the rating criteria results in Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

The May 2016 audiological examination revealed a right ear pure tone threshold average of 43.75 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 47.5 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 100 percent in the right ear and 100 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the May 2016 audiological evaluation to the rating criteria results in Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

Based on the foregoing, a compensable initial rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a), (b).  However, none of the examination results dated during the appeal period reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) and (b) do not apply.  

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).    

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.

In this case, the record does not reflect that the average industrial impairment from the Veteran's bilateral hearing loss disability is in excess of that contemplated by the assigned rating.  As noted above, results from the adequate audiological evaluations of record reveal, at worst, Level I hearing acuity in the right ear and Level II hearing acuity in the left ear, with speech discrimination ability of no worse than 92 percent in the right ear and 88 percent in the left ear.  While the Board recognizes the Veteran's assertions that he has a hard time hearing telephone conversations, his wife's voice, and the television, such manifestations are adequately contemplated by the schedular criteria for a noncompensable rating under Diagnostic Code 6100, which explicitly contemplates Level I hearing acuity in the right ear and Level II hearing acuity in the left ear, with speech discrimination ability of 88 percent or higher in each ear.  These manifestations of the Veteran's bilateral hearing loss and all other manifestations noted in the record are not exceptional in terms of the disability level and symptomatology of a person with Level I hearing acuity in the right ear and Level II hearing acuity in the left ear, with speech discrimination ability of 88 percent or higher in each ear, and have not been shown to be productive of more than the average impairment in earning capacity commensurate with this level of hearing impairment.  In addition, the record does not reflect that the Veteran has required frequent hospitalizations for his bilateral hearing loss, and there is no indication of marked interference with employment due to his bilateral hearing loss.  In sum, the Board finds that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.    

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure or follow substantially gainful employment.  The Board acknowledges that the VA examiners consistently described the Veteran's functional impairment as having difficulty hearing and understanding speech.  In this way, the Veteran's bilateral hearing loss disability does impact the ordinary conditions of daily life, including the Veteran's ability to work, due to his difficulties with hearing.  However, this finding does not demonstrate that the Veteran's bilateral hearing loss disability, alone, regardless of his age, prevents him from securing or following substantially gainful employment.  Moreover, none of the VA examiners made a finding that the Veteran's hearing loss would render him unable to secure or follow substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to service connection for prostate cancer or its residuals, to include as due to herbicide exposure, is denied.

Entitlement to service connection for osteopenia, to include as due to herbicide exposure, is denied.

Entitlement to a compensable initial rating for service connected bilateral hearing loss is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


